 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    NICHOLAS FELELLA,

           Plaintiff,
                                                     Case No. 17-cv-868-wmc
      v.

    COUNTY OF PORTAGE, ET AL,
    STEVENS POINT POLICE DEPT. ET AL.
    D/A’S OFFICE STEVENS POINT ET AL.,
    PUBLIC DEFENDER’S OFFICE OF
    STEVENS POINT ET AL., PORTAGE
    COUNTY SHERIFF DEP. ET AL., and
    THE ATTICA CORRECTIONAL ET AL.,

           Defendants.



                               JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered closing this

case.


                   /s/                                    4/15/2019

           Peter Oppeneer, Clerk of Court                     Date




 
